Citation Nr: 1521434	
Decision Date: 05/19/15    Archive Date: 05/26/15

DOCKET NO.  09-21 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a heart disorder, manifested by chest pain, neuromuscular pain and a hole in the heart.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. R. Fletcher


INTRODUCTION

The Veteran served on active duty from July 1985 to December 1994.

This case was originally before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of a special claims processing unit ('Tiger Team') at the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Jurisdiction of this case currently resides with the Houston, Texas RO.

In a March 2014 decision, the Board denied entitlement to service connection for a heart disorder.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court). 

In March 2015, the Court issued an order that granted a Joint Motion for Remand (JMR) filed by counsel for both parties, vacated the Board's March 2014 decision, and remanded that matter to the Board for additional action.

The Board has not only reviewed the Veteran's physical claims file, but also the Virtual VA (VVA) and Veteran's Benefits Management System (VBMS) paperless claims processing system to ensure a total review of the evidence.

Although the Veteran's representative was given an opportunity to submit an Informal Hearing Presentation (IHP) prior to the Board's current review of the case, no such IHP has been submitted.  However, the Board finds no prejudice to the Veteran in proceeding with the issuance of this Remand because, following the completion of the requested development, his representative will be given an opportunity to submit additional argument prior to the case's return to the Board. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


REMAND

In the case at hand, while the Veteran had been scheduled for a VA heart examination in July 2008, he could not attend the examination due to his incarceration.  In a March 2014 decision, the Board denied service connection for a heart disability.  Although the Board acknowledged that the Veteran had not been afforded a VA examination and noted the Veteran's history of congenital heart murmur, the Board concluded (in pertinent part) that there was no duty to provide a VA examination in this case.

In the March 2015 Joint Motion endorsed by the Court, the parties agreed that the duty to assist incarcerated Veterans requires VA to tailor its assistance to meet the peculiar circumstances of confinement, as such individuals are entitled to the same care and consideration given to their fellow veterans.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); Bolton v. Brown, 8 Vet. App. 185, 191 (1995).   While the duty to furnish a medical examination to an incarcerated Veteran is not absolute, when VA is unable to obtain an examination in such circumstances, the Board must outline the efforts that were made to provide that examination.  The Board failed to do so in the March 2014 decision.

The most recent information on file shows that the Veteran may no longer be incarcerated.  In March 2012, the Veteran stated that he may be paroled in 2013.  To ensure that due process requirements are met, the Veteran should be given the opportunity to clarify his incarceration status.  Thereafter, the appropriate action should be taken for scheduling an examination.

In this regard, VA's duty to assist an incarcerated Veteran includes: (1) attempting to arrange transportation of the claimant to a VA facility for examination; (2) contacting the correctional facility and having their medical personnel conduct an examination according to VA examination work sheets; or (3) sending a VA or fee-basis examiner to the correctional facility to conduct the examination.  Bolton, 8 Vet. App. at 191; see also M21-1MR, Part III.iv.3.A.11.d.

Accordingly, the case is REMANDED for the following action:

1.  Take all reasonable measures clarify whether the Veteran remains incarcerated.

2.  Thereafter, take all reasonable measures to schedule the Veteran for a heart examination as requested below. 

If the Veteran remains incarcerated, confer with prison authorities to determine whether the Veteran may be escorted to a VA medical facility for examination or if an examination at the prison is feasible.  See M21-1MR, Part III.iv.3.A.11.d.  If that is not possible, the Veteran may be examined at the prison by: (1) VHA personnel; (2) prison medical providers at VA expense; or (3) fee-basis providers contracted by VHA.  The AOJ should determine which is the most feasible option. 

The examiner should review the claims file and provide an opinion as to whether it is at least as likely as not that any current heart disorder is related to, or had its onset during, active military service or within one-year of separation from service.  A complete rationale should be given for all opinions and conclusions expressed.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

The Veteran must be given adequate notice of the date and place of any requested examination. A copy of all notifications, including the address where the notice was sent, must be associated with the claims file if the Veteran fails to report for the examination. The Veteran is to be advised that failure to report for a scheduled VA examination without good cause may have adverse effects on his claim.

3.  Thereafter, undertake any additional development warranted.  

4.  Then readjudicate the claim for service connection for a heart disorder, manifested by chest pain, neuromuscular pain and a hole in the heart, in light of all of the additional evidence associated with the claims file and electronic VVA and VBMS files since the April 2009 Statement of the Case.  If this claim remains denied, send the Veteran and his representative a supplemental statement of the case and give them an opportunity to respond before returning the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



